         Case 3:20-cv-00413-HZ         Document 44       Filed 08/07/20     Page 1 of 4




JEAN E. WILLIAMS, Deputy Assistant Attorney General
SETH M. BARSKY, Chief
S. JAY GOVINDAN, Assistant Chief
MICHAEL R. EITEL, Senior Trial Attorney
KAITLYN POIRIER, Trial Attorney
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 598-1050
Facsimile: (202) 305-0275
Email: kaitlyn.poirier@usdoj.gov; michael.eitel@usdoj.gov

Attorneys for Federal Defendants

                     IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON
                                   PORTLAND DIVISION

WATERWATCH OF OREGON, et al.,                        Case No. 3:20-cv-00413-HZ
       Plaintiffs,
                                                     RESPONSE TO PLAINTIFFS’ MOTION
               v.
                                                     TO STAY PROCEEDINGS (ECF 43)
U.S. ARMY CORPS OF ENGINEERS, et
al.,

       Defendants.


       Plaintiffs in this case argue that emergency conditions warrant the Court granting the

extraordinary relief of a preliminary injunction. ECF 7. Without withdrawing that preliminary

injunction motion, they now ask the Court to stay the case for the very reason the government

opposed the motion—Congress, not the U.S. Army Corps of Engineers, is responsible for any

legislation that may benefit or harm Plaintiffs. ECF 43 at 2. As the government discussed in our

preliminary injunction opposition, and as reinforced by the motion to stay, Plaintiffs lack Article



Response to Stay Motion                                                                           1
          Case 3:20-cv-00413-HZ          Document 44        Filed 08/07/20     Page 2 of 4




III standing because any injury to them, if at all, is caused by Congress and not the Corps. See

ECF 23 at 22-25, 31. In this situation, the Court properly may dismiss the case for lack of

jurisdiction; it need not delay resolution of this case by granting a stay. Fed. R. Civ. P. 12(h)(3);

cf. Lockyer v. Mirant Corp., 398 F.3d 1098, 1113 (9th Cir. 2005).

       If the Court considers a stay, the government ultimately does not object to entry of a

stay. Plaintiffs represent that Congress may take action that would cause them to dismiss their

case, see ECF 43 at 2-3, which would render future litigation unnecessary and thus conserve the

Court’s and the parties’ resources. In granting a stay, however, the Court should modify

Plaintiffs’ request in three ways.

       First, the Court should deny Plaintiffs’ motion for preliminary injunction before entering

a stay. Plaintiffs’ motion to stay is legally and factually incompatible with a preliminary injunction

motion that requests emergency relief to avoid imminent irreparable harm. See Open Top

Sightseeing USA v. Mr. Sightseeing, LLC, 48 F. Supp. 3d 87, 91 (D.D.C. 2014) (“The plaintiffs, by

their actions in seeking to prolong the briefing and hearing on their motion for a

preliminary injunction, have demonstrated that any alleged harm lacks the urgency and

immediacy required to grant the extraordinary relief the plaintiffs’ request.”). And denial of the

preliminary injunction motion allows for future injunction motions, if any, to reflect accurate

and updated information. See ECF 43 at 1 n.1 (acknowledging that Plaintiffs’ factual predictions

in their preliminary injunction motion are not coming to fruition).

       Second, the Court should specify a definite duration to the stay. Plaintiffs offer three

imprecise conditions under which the stay could expire. ECF 43 at 1. This vagueness is

unnecessary because the Court can order that the stay expire after the current session of

Congress—on January 4, 2021. This duration tracks Plaintiffs’ reasons for a stay, which is that



Response to Stay Motion                                                                                 2
          Case 3:20-cv-00413-HZ          Document 44       Filed 08/07/20      Page 3 of 4




Congress may “practically” moot the controversy this term. Id. at 3. This definite duration for a

stay also does not injure Plaintiffs because they can move to lift the stay if they believe that the

facts warrant lifting the stay.

        Third, the Court should decline Plaintiffs’ offer for “the parties” to file status reports

every 60 days. ECF 43 at 3. Status reports are unnecessary; either Congress acts in a way that

Plaintiffs believe practically moots their case, or it does not. In any event, Plaintiffs alone should

file the status reports because it is their views on the actions of Congress that dictate whether

they intend to dismiss their own case.

        For all these reasons, Federal Defendants believe the Court should simply dismiss this

case for lack of jurisdiction. But, if the Court grants the stay, it should enter a stay under the

conditions set forth above.


DATED: August 7, 2020                  JEAN E. WILLIAMS
                                       Deputy Assistant Attorney General
                                       SETH M. BARSKY, Chief
                                       S. JAY GOVINDAN, Assistant Chief

                                       /s/ Michael R. Eitel
                                       MICHAEL R. EITEL, Senior Trial Attorney
                                       KAITLYN POIRIER, Trial Attorney
                                       U.S. Department of Justice
                                       Environment & Natural Resources Division
                                       Wildlife & Marine Resources Section
                                       Ben Franklin Station, P.O. Box 7611
                                       Washington, D.C. 20044-7611
                                       Telephone: (202) 598-1050
                                       Facsimile: (202) 305-0275
                                       Email: kaitlyn.poirier@usdoj.gov; michael.eitel@usdoj.gov




Response to Stay Motion                                                                                3
         Case 3:20-cv-00413-HZ          Document 44       Filed 08/07/20      Page 4 of 4




                                CERTIFICATE OF SERVICE

       I certify that the foregoing was electronically filed through the Court’s electronic filing
system, which will generate automatic service upon on all Parties enrolled to receive that notice.


                                                              /s/ Michael R. Eitel
                                                              Michael R. Eitel, Trial Attorney
                                                              U.S. Department of Justice




Response to Stay Motion                                                                              4
